DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of Application No. 16/313994, now US 10752325.
A preliminary amendment was received from applicant on 7/14/2020.
Claims 1-10 are pending in the application.
The amended Drawings are accepted, except as noted below.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “base end” feature must be clearly shown (with an appropriate reference character correlated to this features as described in the specification) or the feature canceled from the claim(s).  In addition, the Drawings must clearly show the claimed “the float provided at the base end is directly connected to the float of the assembly float portion” as claimed; this is not clear in the Drawings.
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the above features (with an appropriate reference character correlated to these features) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” No new matter should be entered.
9.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
10.	The disclosure is objected to because of the following informality:
The feature identified as not shown in the Drawings does not include a reference character correlated to the Drawings.
Appropriate correction is required.
Claim Objections
11.	Claims 5, 6, 9 and 10 are objected to because of the following informalities:
The following claimed phrases contain grammatical/typographical errors:
“more the linear float portions” (claims 5 and 9), “a side floats” (claim 6), “installing float assembly” (claim 10)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


14.	The following claim limitations lack sufficient antecedent basis in the claims:
“the solar panel” (claims 1 and 6), “the plurality of floats” (claims 1 and 10), “the float” (claim 1), “the same structure” (claim 1), “the connected floats” (claim 3), “each float” (claim 3), “the linear float portions” (claim 4), “adjacent linear float portions” (claim 4), “the floats” (claim 6), “the float assembly” (claim 10), “the north side” (claim 10) and “the south side” (claim 10).
Allowable Subject Matter

16.	As best understood, claims 2-5 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
17.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose resin floats that include an installation of solar panels.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
19.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/16/2021